Motion Granted; Appeal Dismissed and Memorandum
Opinion filed March 15, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00140-CV
____________
 
ROGER PHARRIS, Appellant
 
V.
 
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, ET. AL., Appellees
 

 
On Appeal from the 412th District Court
Brazoria County, Texas
Trial Court Cause No. 614391
 

 
MEMORANDUM 
OPINION
This is
an appeal from a judgment signed January 11, 2011.  On March 7, 2011, appellant
filed a motion to dismiss because he no longer desires to prosecute the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Frost and Christopher.